                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00461-WJM-NYW

RESIDENCES AT OLDE TOWN SQUARE ASSOCIATION

         Plaintiff,

v.

TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
    Defendant.

            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

Magistrate Judge Nina Y. Wang

         This matter comes before the court for recommendation on Plaintiff Residences at Olde

Town Square Association’s (“Plaintiff’ or “Residences”) Motion to Amend Complaint to Add

Claim for Exemplary Damages (“Motion to Amend” or “Motion”), filed November 21, 2018. See

[#42].    The undersigned considers the Motion pursuant to 28 U.S.C. § 636(b) and the

Memorandum dated November 26, 2018 [#46]. This court concludes that oral argument will not

materially assist in the resolution of this matter. Accordingly, having carefully reviewed the

Motion and associated briefing, the docket, and applicable law, this court respectfully

RECOMMENDS that the Motion to Amend be DENIED.

                                       BACKGROUND

         This case arises out of an insurance dispute between Plaintiff and Defendant Travelers

Casualty Insurance Company of America (“Defendant” or “Travelers”). See generally [#1].

Plaintiff “is a homeowners’ association which manages real property [i.e., (the “condominiums”)]”

located in Arvada, Colorado, and is the policyholder of Travelers’s insurance policy 680-

004F97913A (“the policy”). See [id. at ¶¶ 1-3]. On or about May 8, 2017, the condominiums
“suffered a covered loss” under the policy and submitted a claim to Travelers for hail damage to

the condominiums. See [id. at ¶ 4].

       Travelers first estimated the cost of repairs at $478,086.09 with an Actual Cash Value

(“ACV”) of loss to be $110,497.41 based on “recoverable depreciation of $160,915.30 and a

deductible of $206,673.38.” See [#1 at ¶¶ 12-15]. Residences could not determine how Travelers

calculated its deductible of two-percent, but later learned that Travelers had increased the initial

$7,426,300 value of the condominiums by “approximately $2,600,000 over a course of

approximately four months and 13 days.” See [id. at ¶ 20]. Plaintiff alleges that in violation of

Colorado law and insurance regulations, Travelers never disclosed the increase in the value of the

condominiums, which necessarily reduced Plaintiff’s coverage and Travelers’s payment

obligations. See [#1 at ¶¶ 21-25]. Further, Residences alleges that Travelers never disclosed how

it calculated the initial value of the condominiums or the increased value. See [id. at ¶¶ 26-29].

       Plaintiff then received a repair estimate of $735,467.88 (which did not include permits, a

deduction, or deductible) from ASR Companies Inc. (“ASR”), a contractor Plaintiff contracted

with to remediate the hail damage, which was significantly higher than Travelers’s first estimate.

See [id. at ¶¶ 16, 18]. ASR allegedly sent its estimate to Travelers in or about September 2017.

See [id. at ¶¶ 19, 30-32, 37, 45]. Disputes soon arose regarding the required repairs, the amount

of time needed to complete the repairs, and what Travelers would cover. See, e.g., [id. at ¶¶ 33-

35, 38-44, 46-47].

       On or about November 4, 2017, given these disputes, Travelers informed ASR and

Residences that Travelers would seek another proposal from a different contractor. See [#1 at

¶¶ 48, 53].   Travelers then received an estimate from Dynamic Roofing and Construction

(“Dynamic”) of $538,000, which Travelers later tendered to Plaintiff and which included an



                                                 2
additional $92,276.59 ACV payment to Plaintiff for repairs that Travelers “knew or should have

known were owed” at the time of its first estimate. [Id. at ¶¶ 50-52, 55-60]. But after receiving

Travelers’s second estimate of $538,000 (purportedly based on Dynamic’s estimate), Dynamic

submitted an estimate to Plaintiff of $571,000; Residences believed this estimate to be

unreasonably low. See [id. at ¶¶ 63-66]. Residences believed Travelers intended “to force or give

incentive to [Plaintiff] to use Dynamic over a chosen contractor” in violation of Colorado law. See

[id. at ¶ 70].

        Plaintiff initiated this action on February 23, 2018 asserting two claims under Colorado

law against Travelers: (1) breach of contract, alleging that Travelers breached the terms of the

policy by failing to cover the entire loss suffered by Plaintiff; and (2) unreasonable delay or denial

of insurance benefits pursuant to Colo. Rev. Stat. §§ 10-3-1115, -1116 (“statutory bad faith”),

alleging that Travelers unreasonably delayed paying the additional $92,276.59 ACV payment to

Plaintiff. See generally [#1]. Now, Plaintiff seeks to amend its Complaint to assert a claim for

exemplary damages, claiming that it recently learned in discovery that Travelers fraudulently

misrepresented its relationship with Dynamic and how it calculated the value of the condominiums

at the time of the covered loss. See [#42; #53]. Defendant opposes the requested, arguing first

that amendment is futile because exemplary damages are not available for breach of contract and

statutory bad faith claims. See [#52]. Nevertheless, Defendant also contends that even if Plaintiff

can seek exemplary damages, it does not make the requisite showing of entitlement to exemplary

damages. See [#52]. The Motion is now ripe for Recommendation, and I turn to the Parties’

arguments below.




                                                  3
                                       LEGAL STANDARD

       Ordinarily, Rule 15(a)(2) and Rule 16(b)(4) of the Federal Rules of Civil Procedure would

apply when, as here, a party seeks to amend its pleading after the deadline set in the Scheduling

Order. See Gorsuch, Ltd., B.D. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir.

2014). But Colo. Rev. Stat. § 13-21-102 governs proposed amendments concerning exemplary

damages. Pursuant to section 13-21-102(1.5)(a), a plaintiff cannot move for exemplary damages

in the initial pleading and may seek to amend the pleading to add a claim for exemplary damages

“only after the exchange of initial disclosures pursuant to rule 26 of the Colorado rules of civil

procedure” and if she establishes prima facie proof of a triable issue. In finding that there is no

direct conflict between this statute and the Federal Rules of Civil Procedure and that application

of the statute would not necessarily result in forum shopping or the inequitable administration of

the law, courts in this District have held that § 13-21-102, rather than Rules 15(a) or 16(b), controls

whether to permit the amendment of a claim for exemplary damages. See Wollam v. Wright

Medical Group, Inc., No. 1:10-cv-3104-DME-BNB, 2012 WL 4510695, at *9 (D. Colo. Sept. 30,

2012) (applying Colo. Rev. Stat. § 13-21-102 to motion to amend to add exemplary damages

claim); Witt v. Condominiums at the Boulders Ass'n, No. 04-cv-02000-MSK-OES, 2006 WL

348086, at *7 (D. Colo. Feb. 13, 2006) (finding the court must give effect to Colorado statute in

evaluating whether exemplary damages claim properly brought in diversity action). See also Am.

Econ. Ins. Co. v. William Schoolcraft, M.D., P.C., No. 05-cv-01870-LTB-BNB, 2007 WL 160951,

at *2 (D. Colo. Jan. 17, 2007) (applying Jones v. Krautheim, 208 F. Supp. 2d 1173, 1179 (D. Colo.

2002)). Even with the application of § 13-21-102, however, the court may deny a motion to amend

to add exemplary damages because of delay, bad faith, undue expense, or other demonstrable

prejudice. Stamp v. Vail Corp., 172 P.3d 437, 449 (Colo. 2007) (citation omitted).



                                                  4
       Section 13-21-102 provides that an award of exemplary damages is permissible when “the

injury complained of is attended by circumstances of fraud, malice, or willful and wanton

conduct.” Colo. Rev. Stat. § 13-21-102(1)(a). The purpose of the award of punitive damages is

to punish the wrongdoer, not compensate for injuries. See Lira v. Shelter Insurance Co., 913 P.2d

514, 517 (Colo. 1996). A “finding that the elements of fraud [are] established also establishe[s]

the ‘circumstances of fraud’ required for punitive damages.” Berger v. Sec. Pac. Info. Sys., Inc.,

795 P.2d 1380, 1386 (Colo. App. 1990) (upholding award of exemplary damages where the

plaintiff prevailed on her fraudulent concealment claim at trial).

       As to the requirement of a prima facie showing, “[p]rima facie evidence is evidence that,

unless rebutted, is sufficient to establish a fact.” Stamp, 172 P.3d at 449 (citation omitted). Such

proof is established by “a reasonable likelihood that the issue will ultimately be submitted to the

jury for resolution.” Id. (quoting Leidholt v. Dist. Court, 619 P.2d 768, 771 n.3 (Colo. 1980)).

Parties may offer this proof in the form of discovery and by evidentiary means. Id. “The question

of whether the plaintiff has established sufficient proof to add a claim for exemplary damages lies

within the sound discretion of the trial court.” Id. (citation omitted). In reviewing the Motion to

Amend, this court considers only the “preliminary question” of whether Plaintiff has made a prima

facie showing that the injury complained of is attended by “circumstances of fraud,” not whether

it will ultimately prevail. Am. Econ. Ins. Co., 2007 WL 160951, at *4.

                                           ANALYSIS

I.     Futility

       Defendant first contends that Plaintiff’s proposed amendment is futile because Colorado

law does not allow for exemplary damages on breach of contract claims or statutory bad faith

claims. See [#52 at 3]. Rather, a plaintiff may seek exemplary damages only if it asserts an



                                                 5
underlying tort claim, and because Plaintiff does not do so here, it cannot move to seek exemplary

damages. See [id. at 3-4]. Further, Travelers asserts that exemplary damages are unavailable for

statutory bad faith claims, because such claims already include a penalty, i.e., two times the

covered benefit, which serves the same purpose as exemplary damages, and such claims are not

actions for actual damages. See [id. at 4-9]. I consider these arguments in turn.

       Breach of Contract: Defendant is correct that Residences may not seek exemplary

damages for its breach of contract claim. “Exemplary damages may only be awarded pursuant to

statute in Colorado[,]” and “are only recoverable in actions at law and not in actions at equity.”

Peterson v. McMahon, 99 P.3d 594, 597 (Colo. 2004). “Exemplary damages are recognized as

being unusually harsh on wrongdoers and are intended to serve as an example to the wrongdoer

and others that such conduct will not be tolerated by society.” Sherwood v. Graco, Inc., 427 F.

Supp. 155, 158 (D. Colo. 1977). Because of these principles, the Colorado Supreme Court has

held that exemplary damages are not available for ordinary breach of contract claims because the

purpose of compensating the individual harmed by the breach is at odds with the purpose of

exemplary damages. See Mortg. Fin., Inc. v. Podleski, 742 P.2d 900, 902-03 (Colo. 1987); see

also Colo. Interstate Gas Co. v. Chemco, Inc., 833 P.2d 786, 792 (Colo. App. 1991) (“Punitive

damages . . . are not recoverable for breach of contract unless the conduct constituting the breach

is also a tort for which punitive damages are recoverable[,]” such as bad faith breach of an

insurance contract). Accordingly, Residences likely could not seek exemplary damages if all it

asserted in this action was a breach of contract claim. See Hensley v. Tri-QSI Denver Corp., 98

P.3d 965, 967 (Colo. App. 2004) (“[Exemplary damages] cannot be recovered for an ordinary

breach of contract.”).




                                                6
       The circumstances of this case, however, are slightly different. Plaintiff asserts a breach

of contract claim and a statutory bad faith claim. [#1]. As observed by the Colorado Supreme

Court, a claim for exemplary damages “is not formally attached to or predicated on any specific

claim.” Guarantee Tr. Life Ins. Co. v. Estate of Casper by & through Casper, 418 P.3d 1163, 1171

(Colo. 2018) (allowing an instruction regarding exemplary damages in lawsuit involving claims

for breach of contract, bad faith breach of an insurance contract, and statutory bad faith). With

this principle in mind, this court considers Defendant’s argument that a statutory bad faith claim

precludes a separate claim for exemplary damages because such damages are duplicative.

       Statutory Bad Faith: I respectfully disagree with Defendant that exemplary damages are

unavailable due to Plaintiff’s statutory bad faith claim. Travelers first argues that statutory bad

faith claims allow for remedies of two times the covered benefit, which serves the same purpose

as punitive damages. See [#52 at 4-5]. But this court finds misplaced Travelers’s reliance on

Lexton-Ancira Real Estate Fund, 1972 v. Heller (“Heller”), 826 P.2d 819, 822 (Colo. 1992).

There the Colorado Supreme Court held that a plaintiff could not recover both treble damages for

violations of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-113(2)(a), and

exemplary damages pursuant to Colo. Rev. Stat. § 13-21-102 for the same conduct, because both

served to punish and deter a defendant and a plaintiff could not recover twice for the same injury.

See Heller, 826 P.2d at 822-23.

       But this court respectfully disagrees that statutory bad faith claims, which provide recovery

of two times the covered benefit, serve to punish and deter defendants, rendering exemplary

damages duplicative as pronounced in Heller. Indeed, as Plaintiff argues, see [#42 at 9; #53 at 1-

6], the Colorado Supreme Court recently held that a statutory bad faith claim “is not a claim for

punitive damages or a penalty.” Guarantee Tr. Life Ins., 418 P.3d at 1169 (emphasis added) (citing



                                                7
Rooftop Restoration, Inc. v. Am. Family Mut. Ins. Co., 418 P.3d 1173, 1176-77 (Colo. 2018)).1

Thus, the ability to recover two times the covered benefit does not preclude an award of exemplary

damages predicated on a statutory bad faith claim.

       Relatedly, this court respectfully disagrees with Travelers that a statutory bad faith claim

does not constitute a claim for actual damages. See [#52 at 8-9]. In support of its position Travelers

relies on Etherton v. Owners Insurance Company, No. 10-CV-00892-PAB-KLM, 2013 WL

5443068, at *3 (D. Colo. Sept. 30, 2013). But Etherton again classified remedies for statutory bad

faith claims as penalties, which Rooftop Restoration Inc., 418 P.3d at 1176-77 explicitly rejected,

and considered only whether a plaintiff could recover damages on its breach of contract claim plus

two times that amount under a statutory bad faith claim, i.e., three times the covered benefit, see

Etherton, 2013 WL 5443068, at **2-3. This court also finds misplaced Travelers’s reliance on

Hansen v. Am. Family Mut. Ins. Co., 383 P.3d 28, 38 (Colo. App. 2013), rev’d on other grounds

375 P.3d 115 (Colo. 2016); Toy v. Am. Family Mut. Ins. Co., No. 12-CV-01683-PAB-MJW, 2014

WL 321213, at *4 (D. Colo. Jan. 29, 2014); and Gerald H. Phipps, Inc. v. Travelers Prop. Cas.

Co. of Am., No. 14-CV-01642-PAB-KLM, 2015 WL 5047640, at *2 (D. Colo. Aug. 27, 2015), for

the proposition that the covered benefit does not constitute actual damages. The Colorado

Supreme Court recently held that if an insured proves a successful statutory bad faith claim, he is

“entitled to both . . . an award of attorney fees and court costs, and two times the covered benefit,


1
  Though acknowledging Rooftop Restoration, Inc. v. Am. Family Mut. Ins. Co., 418 P.3d 1173,
1176-77 (Colo. 2018), Travelers nonetheless argues that Colorado courts continue to categorize
statutory bad faith claims as imposing a penalty on insurers. See [#52 at 7 & n.2]. But Travelers
cites to cases announced before Rooftop Restoration Inc., including Estate of Casper v. Guarantee
Trust Life Ins. Co., 421 P.3d 1184, 1195 (Colo. App. 2016), which did not, as Travelers contends,
classify statutory bad faith claims as penal in nature, see id. at 1195 (“[W]e disagree that the statute
is penal and instead conclude that section 10-3-1116 is remedial in nature.”). Counsel are
reminded of their obligations under Colo. R.P.C. 3.3 that “(a) A lawyer shall not knowingly: . . .
(2) fail to disclose to the tribunal legal authority in the controlling jurisdiction known to the lawyer
to be directly adverse to the position of the client and not disclosed by opposing counsel.”
                                                   8
both of which qualify as actual damages.” Guarantee Tr. Life Ins. Co., 418 P.3d at 1172 (emphasis

added).2 Thus, I conclude that Plaintiff’s statutory bad faith claim does not preclude a claim for

exemplary damages, and now consider whether Plaintiff has satisfied the applicable standard for

amendment.

II.    Prima Facie Evidence

       Residences argues that Travelers’s claims-handling conduct amounts to fraud in violation

of relevant Colorado insurance statutes. See [#42 at 2-9; #53 at 3-5]. “Colorado courts apply the

common definition of fraud, or ‘a false representation of a material existing fact, made with

knowledge or utter disregard of its falsity, with the intent to induce another to rely upon the

representation and to take detrimental action thereon.’” In re Weaver, 579 B.R. 865, 913 (Bankr.

D. Colo. 2018) (quoting Palmer v. A.H. Robins Co., Inc., 684 P.2d 187, 214–215 (Colo. 1984)).

In addition, Colorado law defines insurance fraud to include, inter alia, the knowing submission

of statements “contain[ing] false material information or withhold[ing] material information”

regarding an insurance claim. Colo. Rev. Stat. § 18-5-211(1)(e).

       As evidence of fraud, Residences argues that Travelers concealed its valuation increase of

the condominiums which increased Plaintiff’s deductible and reduced its coverage; that Travelers

knew there were flaws with its increased valuation of $10.4 million, as evidenced by its informing

Plaintiff’s insurance broker that its estimation tool was unreliable and its internal correspondence

acknowledging the flawed valuation; and that Travelers misrepresented that Dynamic was only a

validating contractor, as Dynamic sought the repair job from Residences and Travelers concealed

its verbal agreement to pay Dynamic more than its estimate. [#42 at 2-9; #53 at 3-5]. In reviewing


2
  Travelers again neglects to mention this controlling precedent from the Colorado Supreme
Court—precedent this court must utilize in diversity actions such as this one. See Grynberg v.
Total S.A., 538 F.3d 1336, 1354 (10th Cir. 2008) (stating that federal court “are to follow decisions
of the state’s highest court” in diversity actions).
                                                 9
Plaintiff’s assertions, this court must view the evidence in a light most favorable to Residences.

Coors v. Security Life of Denver Ins. Co., 112 P.3d 59, 66 (Colo. 2005); Eurpac Service Inc. v.

Republic Acceptance Corp., 37 P.3d 447, 452 (Colo. App. 2000). The evidence must only be

enough for a prima facie showing of “circumstances of fraud” attending Travelers’s conduct, not

enough to “defeat a motion for summary judgment or to result in a jury verdict in Plaintiff’s favor.”

Hendrickson v. Doyle, No. 14-CV-02013-WJM-KLM, 2015 WL 2106225, at *3 (D. Colo. May 4,

2015).

         Travelers argues that Plaintiff fails to proffer prima facie evidence that Travelers’s conduct

was willful and wanton.3 See [#52 at 11-12]. Rather, Travelers contends, Plaintiff’s prima

evidence concerns conduct that is either merely negligent or “a prudent business decision made in

the interest of conserving insurance funds,” “ignores Travelers’[s] duty to its policyholders to

conserve first-party insurance funds by resisting unfounded claims,” or concerns a business

relationship between Travelers and Dynamic. See [id. at 12-14]. Further, Travelers asserts that

Plaintiff’s prima facie evidence belies its contention that Travelers forced it to work with Dynamic

or hid the inflation of the condominiums’ value from Plaintiff. See [id. at 14-15].

         As to the increased valuation of the condominiums to $10.4 million, Residences argues

that it learned during discovery that Travelers used a system called “ITV” to increase the value of




3
  Colorado law defines “‘willful and wanton conduct’ [to] mean[] conduct purposefully committed
which the actor must have realized as dangerous, done heedlessly and recklessly, without regard
to consequences, or of the rights and safety of others, particularly the plaintiff.” Colo. Rev. Stat.
§ 13-21-102(1)(b). Travelers is correct that Plaintiff fails to establish that Travelers’s conduct was
willful and wanton, but this deficiency does not preclude Residences from seeking exemplary
damages based on its assertions that “circumstances of fraud” attended Travelers’s claims-
handling conduct. Thus, this court will consider Travelers’s arguments as countering Plaintiff’s
“circumstances of fraud” allegations, rather than whether Travelers acted willfully or wantonly.

                                                  10
the condominiums. See [#42 at 6; #43-1 at 92:16-204]. Plaintiff continues that Travelers

acknowledged the “unreliability of this system in its own correspondence to Plaintiff’s [insurance]

broker” and later admitted that it miscalculated the condominiums’ initial valuation. See [#42 at

6; #42-4; #42-5]. Plaintiff contends that Travelers never fully disclosed all documents relating to

its increased valuation of the condominiums in violation of Colo. Rev. Stat. § 10-4-111, which

requires insurers to provide summary disclosure forms to insureds that contain a simple

explanation of the most salient coverages and exclusions of the insurance policy. See Colo. Rev.

Stat. § 10-4-111(1); see also id. § 111(4) (deeming a deceptive or unfair trade practice an insurer’s

failure to maintain summary disclosure forms).

       While Travelers acknowledged that it discovered that the condominiums were

underinsured by over $2,000,000, see [#42-5], Residences fails to provide prima facie evidence

that Travelers actively concealed this information on the date of loss “to inflate the deductible and

decrease coverage,” [#42 at 9]; cf. Baker v. Wood, Ris & Hames, Prof’l Corp., 364 P.3d 872, 883

(Colo. 2016) (stating the elements of fraudulent concealment to include, among others, knowledge

of the concealed material fact and the intention that the concealed material fact be acted upon).

For instance, the January 4, 2018 correspondence to Plaintiff’s insurance broker does not concede

the unreliability of ITV, but rather explains that the costs generated “are only estimates and are not

a substitute for a more detailed appraisal survey by a licensed appraiser.” See [#42-4 at 1].

Travelers later explained the increased renewal premium and deductible to Plaintiff’s insurance

broker in an email dated January 4, 2018. See [#42-5]. Further, in a letter dated December 22,

2017, Travelers informed Plaintiff of an increase in its renewal premium and deductible, see [#42-

6]; and though Travelers allegedly did not get an appraisal prior to issuing this letter, it is unclear


4
 When citing to a transcript, this court cites the document number generated by the Electronic
Court Filing (“ECF”) system but the page and line numbers generated by the transcript.
                                                  11
to this court that Defendant violated relevant Colorado law, see Colo. Rev. Stat. § 10-4-111(3)(b)

(“Every insurer . . . shall furnish the required disclosure form to: . . . (b) Policyholders of any

renewal policy when there are changes in major coverages and exclusions or changes in factors

considered in cancellation, nonrenewal, and increase in premium situations”).      And as Travelers

contends, it does not appear that Travelers increased the premium or deductible during the

claim-handling process at issue here. In sum, this court does not find that “circumstances of fraud”

attended Travelers’s increase in the valuation of the condominiums.

       Next, Residences takes issue with Travelers’s relationship with Dynamic, held out by

Travelers as a validating contractor. Residences argues that Travelers concealed its verbal

agreement with Dynamic to perform the repairs for a price higher than estimated by Travelers, see,

e.g., [#42-1 at 37:18-38:5, 39:3-10, 40:12-21, 42:5-13; #42-2 at 154:21-25, 155:1-6, 156:10-18],

and then attempted to force Residences to use Dynamic over ASR, see, e.g., [#42-7; #42-8; #42-

9; #42-10]. Residences asserts that Travelers’s conduct in this regard violated Colorado law,

which prohibits insurers from “[d]irectly or indirectly requir[ing] that appraisals or repairs to the

property be made or not be made by a specified repair business” and/or “[m]isinform[ing] a . . .

claimant to induce the use of a particular repair business[.]” Colo. Rev. Stat. §§ 10-4-120(2)(a),

(h). For many of the same reasons as discussed above, I find that Residences fails to adduce prima

facie evidence that Travelers fraudulently concealed its agreement with Dynamic or that Travelers

misinformed Residence to induce its use of Dynamic over ASR.

       The evidence produced by Residences suggests that Dynamic provided Travelers an

estimated cost of repairs to the condominiums for $571,000—an estimate Travelers found

reasonable. See [#42-1 at 37:18-25, 39:2-10, 40:12-21, 41:19-21, 42:5-13; #42-2 at 154:21-25,

155:1-6, 156:10-18; #42-7 at 1; #42-8 at 1; #42-10]. It also appears that this amount was higher



                                                 12
than the $538,000 estimate Travelers produced to Plaintiff. See, e.g., [#42-2 at 156:10-158:1].

But Travelers’s claim adjuster Kenneth Bergner testified that this was normal because Dynamic’s

estimate was merely a validation number and Travelers remained flexible to increase its

supplemental payments to Residences. See, e.g., [id. at 154:9-25, 156:21-157:3, 158:23-159:11].

Indeed, Travelers’s correspondences with Residences (provided by Plaintiff) indicate that

Travelers informed Plaintiff that it could contact Dynamic but was “still free to use any contractor

[it chose],” and that Travelers’s estimate was not a final position and remained flexible. See [#42-

7 at 1]; cf. [#42-1 at 41:19-24 (Dynamic testifying that Travelers “had some wiggle room if any

numbers were not spot on”); #42-2 at 153:20-24 (“There was no discussion of [Dynamic] doing

the work other than the fact that they can if they want. They have to talk to [Residences]. I can’t

tell [Residences] you have to use this contractor.”), 154:4-9; #42-8 at 1 (“You are still welcome to

use any contractor you like to perform the repairs”)].

        Moreover, while Defendant informed Plaintiff that it considered Dynamic’s estimates to

be an accurate reflection of the repair costs, e.g., [#42-7 at 1; #42-8 at 1; #42-10], the record before

this court, even construed in a light most favorable to Plaintiff, does not suggest that Travelers

misinformed Residences to induce it to use Dynamic. Indeed, the evidence cited by Plaintiff

represents that Dynamic sought a presentation with Plaintiff’s board of directors, see [#42-9], but

that this never occurred, see [#42-1 at 40:711 (“I did not get a meeting with the board . . . so I don’t

know where the claim ended after that.”)]. Again, I find that Plaintiff fails to produce prima facie

evidence that “circumstances of fraud” attended Travelers’s relationship with Dynamic.

                                          CONCLUSION

        For the reasons set forth herein, this court respectfully RECOMMENDS that:




                                                  13
       (1)     Plaintiff’s Motion to Amend [#42] be DENIED.5



DATED: March 8, 2019                                         BY THE COURT:


                                                             _________________________
                                                             Nina Y. Wang
                                                             United States Magistrate Judge




5
  Within fourteen days after service of a copy of the Recommendation, any party may serve and
file written objections to the Magistrate Judge’s proposed findings and recommendations with the
Clerk of the United States District Court for the District of Colorado. 28 U.S.C. § 636(b)(1); Fed.
R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does
not put the District Court on notice of the basis for the objection will not preserve the objection
for de novo review. “[A] party’s objections to the magistrate judge’s report and recommendation
must be both timely and specific to preserve an issue for de novo review by the district court or
for appellate review.” United States v. One Parcel of Real Property Known As 2121 East 30th
Street, Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections
may bar de novo review by the District Judge of the Magistrate Judge’s proposed findings and
recommendations and will result in a waiver of the right to appeal from a judgment of the district
court based on the proposed findings and recommendations of the magistrate judge. See Vega v.
Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999) (District Court’s decision to review a Magistrate
Judge’s recommendation de novo despite the lack of an objection does not preclude application of
the “firm waiver rule”); International Surplus Lines Insurance Co. v. Wyoming Coal Refining
Systems, Inc., 52 F.3d 901, 904 (10th Cir. 1995) (by failing to object to certain portions of the
Magistrate Judge’s order, cross-claimant had waived its right to appeal those portions of the
ruling); Ayala v. United States, 980 F.2d 1342, 1352 (10th Cir. 1992) (by their failure to file
objections, plaintiffs waived their right to appeal the Magistrate Judge’s ruling). But see Morales-
Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (firm waiver rule does not apply when
the interests of justice require review).
                                                14
